DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-8 and 10-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gaal [US 2016/0226644].
As claim 1, Gaal discloses a terminal comprising: a transmitter that transmits uplink control information (UCI) using an uplink control channel [Fig 19 discloses control data is transmitted via uplink control channel]; a processor that controls at least one of generation and transmission of the UCI based on a spreading factor of the uplink control channel, wherein at least one of a number of symbols and a position of a demodulation reference signal (DMRS) for the uplink control channel is fixed for at least two spreading factors [Fig 4 and 7-9 discloses each slot has fixed 7 symbols  and DMRS position is at 3-5 and at least two spreading factors used to convey UCI such as SF 2 and 3 as disclosed Fig 7, first group symbols Ref 710 using SF-3 and second group of symbols using SF = 2] wherein the processor determines a number of bits to transmit on the uplink control channel based on number of symbols excluding the DMRS and 
As claim 3, Gaal discloses the spreading factor is 1, 2 or 3 [Fig 7 discloses UCI includes SF 2 or 3]. 
As claim 5, Gaal discloses determines a number of bits to transmit on the uplink control channel, based on at least one of the spreading factor and a number of resource blocks used for the uplink control channel controlled based on information indicative of the spreading factor [Par. 0081 discloses determining a number of bits for UCI based on number downlink scheduled for reporting which based on spreading factor and allocated RB, See Fig 6].
As claim 6, this claim is rejected with similar rationale as claim 5.
As claim 7, this claim is rejected with similar rationale as claim 5.
As claim 8, Gaal discloses the processor maps the UCI over a plurality of the resource blocks per symbol, in order from a first symbol of subframe using the uplink control channel [Figs 7-9 discloses UCI mapped into a first symbol]. 
As claim 10, this claim is rejected with similar rationale as claim 8.
As claim 11, this claim is rejected with similar rationale as claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oketani  [US 2018/0262295]
As claim 2, Gaal fails to disclose what Oketani discloses a receiver that receives information indicative of the spreading factor via higher layer signaling [Figs 7-8, Ref 701 and Ref 801 discloses RRC includes spreading factor such as format 3, 4]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for notifying the spreading factor from base station to UE as disclosed by Oketani into the teaching of Gaal.  The motivation would have been to reduce processing time.
As claim 4, Gaal/Oketani discloses the spreading factor is 1, 2 or 3 [Oketani discloses in Fig 19, format 4 includes SF1 or SF2 or SF4 and Gaal discloses in Fig 7 discloses includes SF 2 or 3]. 
As claim 9, Gaal/Oketani discloses the processor maps the UCI over a plurality of the resource blocks per symbol, in order from a first symbol of subframe using the uplink control channel [Gaal discloses in Figs 7-9, UCI mapped into a first symbol and Oketani discloses in Figs 9-11, UCI mapped into a first symbol]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim [US 2017/0215201] discloses for transmitting UCI.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414